UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-7391



In Re: CURTIS J. BROWN, SR.,

                                                          Petitioner.



     On Petition for Writ of Mandamus.    (CA-97-2199-2-18AJF)


Submitted:   December 16, 1999           Decided:   December 30, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Petition denied by unpublished per curiam opinion.


Curtis J. Brown, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Curtis J. Brown, Sr., has filed a petition for a writ of man-

damus from this court seeking to have this court direct the dis-

trict court to review a 28 U.S.C.A. § 2254 (West 1994 & Supp. 1999)

petition filed on July 25, 1997, and dismissed by the court without

prejudice for failing to exhaust state remedies.     Mandamus is a

drastic remedy to be used only in extraordinary circumstances. See

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).

Mandamus relief is only available when there are no other means by

which the relief sought could be granted, see In re Beard, 811 F.2d

818, 826 (4th Cir. 1987), and may not be used as a substitute for

appeal.   See In re Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th

Cir. 1992).   The party seeking mandamus relief carries the heavy

burden of showing that he has “no other adequate means to attain

the relief he desires” and that his entitlement to such relief is

“clear and indisputable.” Allied Chem. Corp. v. Daiflon, Inc., 449

U.S. 33, 35 (1980). Brown has not made such a showing.     Accord-

ingly, we deny Brown’s motion to proceed in forma pauperis and his

petition for mandamus relief.   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                   PETITION DENIED


                                 2